Citation Nr: 0105528	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
undifferentiated somatoform disorder with dysthymic disorder 
prior to February 11, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
undifferentiated somatoform disorder with dysthymic disorder 
from February 11, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to February 11, 1998, the veteran's psychiatric 
disorder was characterized by depression, anxiety, sleep 
impairment, and irritability.

3.  From February 11, 1998, the symptomatology associated 
with the veteran's psychiatric disorder is productive of 
depression, anxiety, panic attacks, social isolation, and 
sleep impairment.



CONCLUSIONS OF LAW

1.  Prior to February 11, 1998, the criteria for an 
evaluation in excess of 50 percent for undifferentiated 
somatoform disorder with dysthymic disorder had not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9423 (2000); 38 C.F.R. 
§ 4.130, Diagnostic Code 9423 (1996); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  From February 11, 1998, the criteria for a 50 percent 
evaluation for undifferentiated somatoform disorder with 
dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9423 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that her psychiatric disorder is more 
disabling than currently evaluated.  As to the veteran's 
claim for an increased rating, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the RO provided 
the veteran with timely and comprehensive VA examinations, 
acquired relevant records, and afforded her a personal 
hearing.  Therefore, the VA has fulfilled its duty to assist 
the veteran in developing facts that are pertinent to her 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).

The record shows that the RO originally granted service 
connection for undifferentiated somatoform disorder with 
dysthymic disorder in a May 1998 rating decision.  The RO 
found that clear and unmistakable error had been committed in 
a March 1996 rating decision that had denied service 
connection for a psychiatric disorder.  In the May 1998 
rating decision, the RO assigned a 50 percent evaluation 
effective from April 4, 1995, and a 10 percent evaluation 
effective from February 11, 1998.  The veteran filed a Notice 
of Disagreement to the initial May 1998 rating decision.  
Therefore, VA must consider all evidence of the veteran's 
disability as is necessary to evaluate the severity from the 
effective date of service connection through the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In relation to the present appeal, a VA examination was 
performed in September 1995.  The veteran related a history 
of being raped as a teenager, then stationed with the rapist 
while on active duty.  She was treated for post-traumatic 
stress disorder (PTSD) symptoms in service and diagnosed with 
depressive disorder.  She currently worked part-time as a 
waitress.  She had some depression, but not as severe as 
during active duty.  She also experienced sleep impairment, 
fluctuation of energy, a poor appetite, poor concentration, 
hypervigilance, and irritability with angry outbursts.  The 
mental status examination identified a mildly depressed mood, 
a constricted affect, and some impairment of concentration.  
The veteran was diagnosed with PTSD and dysthymia.

During a VA examination in February 1998, the veteran 
reported that she was currently unable to work due to 
repeated hospitalizations for physical ailments.  However, 
she was active and motivated at home, and enjoyed exercising 
and housekeeping.  She reported her appetite, sleep, and 
energy as fine.  She denied depression or anxiety and was no 
longer taking prescription medication.  The mental status 
examination identified no symptomatology.  The veteran was 
diagnosed with undifferentiated somatoform disorder and 
assigned a Global Assessment of Functioning (GAF) score of 
50.

The veteran appeared at a personal hearing before the RO in 
March 1999.  She testified that, between April 1995 and 
February 1998, she could not function on a regular basis and 
had panic attacks.  She now had daily panic attacks when she 
was in public.  She had a history of sporadic employment due 
to her physical disabilities.  She did not receive treatment 
for her nervous condition until July 1998 because she 
believed that she was not eligible.  She presently received 
treatment two times per week.  The veteran's spouse testified 
that she was nervous in public and when he was at work.  They 
performed errands together and she rarely drove.

VA outpatient records show that the veteran requested a 
mental health consultation in August 1998.  The veteran 
thereafter received counseling through August 1999.  She 
reported feeling safe at home, but insecure when away from 
home.  She learned relaxation techniques to manage her 
anxiety attacks when in public.  She isolated herself in her 
home and was fearful of seeing her former rapist.  She could 
not sleep when her husband worked at night.

During a VA examination in April 1999, the veteran maintained 
good eye contact and was alert and cooperative.  Motor 
skills, speech, and thought processes were normal.  She 
exhibited an apprehensive mood and a stable, constricted, 
somewhat blunted affect.  The veteran reported a history of 
sporadic employment until November 1996 due to her physical 
disabilities.  She stated that she was started on Prozac in 
August 1998 but discontinued when she became pregnant.  She 
now felt safe only at home and went out only with her 
husband.  She had panic attacks in crowds and had no social 
life.  She had intrusive thoughts and nightmares about her 
rape and avoided stimuli that reminded her of the rape.  She 
experienced diminished interest and motivation, 
sleeplessness, irritability, poor concentration, and 
hypervigilance.  The examiner administered psychological 
tests and determined that the veteran appeared to suffer from 
PTSD which was exacerbated when she was stationed with the 
rapist in service.  She also suffered from dysthymic disorder 
and somatoform disorder.  She was assigned a GAF score of 55.

During a VA examination in November 1999, the veteran 
reported that she resumed Prozac in August 1999.  Since that 
time, she felt less stressed and could sleep better.  She had 
depression and decreased energy and interest, but was able to 
take care of her baby.  She felt increased nervousness when 
her husband was working.  She did not go out many places and 
relied on her husband.  Her last panic attack occurred over 
Labor Day weekend, with an increase of anxiety and 
nervousness.  She reported that she and her husband got along 
well and were happy with the baby.

Upon examination, the veteran exhibited moderate anxiety and 
her thoughts were focused on her feelings of nervousness.  
Her mood was anxious and her affect was restricted.  The 
veteran was assessed with anxiety disorder, dysthymic 
disorder, and undifferentiated somatoform disorder by 
history.  The examiner stated that the veteran's symptoms of 
depression and anxiety were exacerbated when she was home 
alone.  These symptoms affected her social and occupational 
life.  The symptoms waxed and waned and she would probably 
require treatment over her lifespan.

The veteran's undifferentiated somatoform disorder with 
dysthymic disorder has been assigned a schedular disability 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9423 (2000).  During the pendency of this appeal, the 
criteria for diagnosing and evaluating psychiatric disorders 
were changed.  When a law or regulation changes while a case 
is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Thus, 
as the criteria for diagnosing and evaluating psychiatric 
disorders were revised effective November 7, 1996, any 
increase in disability based on the revised criteria cannot 
become effective prior to that date.

Under the former criteria for Diagnostic Code 9423, a 10 
percent evaluation was assigned for evidence of emotional 
tension or anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation was warranted where 
there was definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people and 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, and efficiency, and reliability 
levels as to produce definite industrial impairment.  A 50 
percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.130, Diagnostic Code 
9423 (1996).

Under the rating criteria for mental disorders effective 
November 7, 1996, a 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9423 (2000).

Based upon the aforementioned findings, the Board finds that, 
prior to February 11, 1998, a preponderance of the evidence 
is against an evaluation in excess of 50 percent under either 
the former or the revised criteria.  During the VA 
examinations performed in September 1995 and February 1998, 
the veteran reported that she was working part-time or not 
working due to physical ailments.  She exhibited some 
depression and anxiety, but generally her symptoms were 
generally characterized as mild and certainly, no more than 
moderate.  She did not exhibit severe social and occupational 
impairment or symptoms such as suicidal ideation, obsessional 
rituals, impaired impulse control, spatial disorientation or 
neglect of personal appearance and hygiene that would warrant 
a 70 percent evaluation under either the former or the 
revised criteria.  Accordingly an evaluation in excess of 50 
percent prior to February 11, 1998 is denied.

Nevertheless, the Board finds that the veteran is entitled to 
a 50 percent evaluation from February 11, 1998.  The 
veteran's symptoms have worsened since the February 1998 VA 
examination and her current symptomatology meets the criteria 
for a 50 percent evaluation under the current criteria for 
psychiatric disorders.  The veteran has shown occupational 
and social impairment with reduced reliability and 
productivity, a flattened affect, panic attacks, impairment 
of concentration, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

Specifically, the veteran has become largely isolated within 
her home, and has frequent anxiety, diminished interest and 
motivation, sleep impairment, and panic attacks.  She also 
has recurring thoughts and fear due to her previous rape.  
The Board recognizes that the RO denied the veteran's claim 
for an increased evaluation because it found that her 
symptomatology was due to PTSD, which is not service 
connected.  However, the RO provides no medical basis for 
this finding.  The Board observes that the veteran has been 
diagnosed with various psychiatric diagnoses; however, these 
diagnoses were based upon the same reported history and 
symptomatology.  In addition, the most recent VA examination 
diagnosed the veteran with anxiety disorder, dysthymic 
disorder, and undifferentiated somatoform disorder by 
history, and found that she would probably require treatment 
over her lifespan.

Nonetheless, a 70 percent rating is not warranted at this 
time because the veteran has not exhibited symptoms such as 
suicidal ideation, obsessional rituals, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene that would support a 70 percent 
evaluation.  Nor does the evidence as set forth above 
indicate that she meet the criteria for a 70 percent 
evaluation under the old criteria from February 11, 1998.  
Accordingly, the Board finds that the veteran's overall 
disability picture meets the criteria for a 50 percent rating 
and the benefit sought on appeal is granted to that extent.



ORDER

Prior to February 11, 1998, an evaluation in excess of 50 
percent for undifferentiated somatoform disorder with 
dysthymic disorder is denied.

Subject to the provisions governing the award of monetary 
benefits, from February 11, 1998, an evaluation of 50 percent 
for undifferentiated somatoform disorder with dysthymic 
disorder is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

